DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 4, 7, and 8 are objected to because of the following informalities:  “the body” should read “the annular body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubosawa et al (JP2003185510A) in view of Hibi et al (U.S. Pre-Grant Publication 2013/0327158).
Regarding claim 1, Kubosawa teaches a vehicle steering apparatus (Figures 1-4) comprising: a first shaft (2) to which one which one end of a torsion bar (4) and a torque sensor (TS) are coupled; a second shaft (3) to which the other end of the torsion bar is coupled; and a sensor rotor (5) comprising an annular body coupled to the outer circumferential surface of the one end portion of the second shaft, and blades protruding from outer circumferential portions of the annular body to face the torque sensor (Figures 1-4; Paragraphs 0020-0028). 
Kubosawa does not teach that the second shaft has a recess in an outer circumferential surface of one end portion thereof, and the sensor rotor annular body has a stepped portion being provided in an inner circumferential surface thereof to be open in one axial direction.
Hibi teaches a torque sensor apparatus (Figures 1-6), wherein a first shaft (one of S1 and S2) to which one which one end of a torsion bar (3) and the torque sensor are coupled; a second shaft (other of S1 and S2) to which the other end of the torsion bar is coupled, the second shaft having a recess (each shaft has a recess, 30 or 31 respectively which protrusion 10b or 20b fits into) in an outer circumferential surface of one end portion thereof (See Figure 1); and a sensor rotor (10 or 20) comprising an annular body coupled to the outer circumferential surface of the one end portion of the second shaft, with a stepped portion (formed by protrusion 10b or 20b) being provided in an inner circumferential surface thereof to be open in one axial direction (Paragraphs 0037-0044), wherein the protrusion is calked to the recess in order to prevent any relative movement of the rotor and the second shaft (Paragraphs 0041 and 0046).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Kubosawa, such that the second shaft has a recess in an outer circumferential surface of one end portion thereof, the sensor rotor annular body has a stepped portion being provided in an inner circumferential surface thereof to be open in one axial direction, and a protrusion of the sensor rotor is calked to the recess, as suggested and taught by Hibi, in order to prevent any relative movement of the rotor and the second shaft.
Regarding claim 2, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 1 as discussed above, and Kubosawa teaches that the sensor rotor is press-fitted into and coupled to the second shaft (Paragraphs 0026-0028).
Regarding claim 3, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 1 as discussed above, and Kubosawa teaches that the second shaft comprises a support (32) protruding from an outer circumferential surface of the second shaft and supported on a side surface of the annular body facing in the other axial direction (Paragraphs 0026-0028).
Regarding claim 4, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 3 as discussed above, and Hibi teaches that the annular body has a protrusion (10b or 20b) protruding from the side surface facing in the other axial direction to be supported on the outer circumferential surface of the second shaft (Figure 1).
Regarding claim 5, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 4 as discussed above, and Hibi teaches that the protrusion comprises an annular protrusion extending in a circumferential direction (See various illustrations of the protrusion in Figures 1-6).
Regarding claim 6, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 1 as discussed above, and Hibi teaches that the stepped portion is provided in a position corresponding to the recess (Figures 1-6).
Regarding claim 7, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 1 as discussed above, and Hibi teaches that the stepped portion comprises a portion of the inner circumferential surface of the annular body and another portion of the inner circumferential surface of the annular body, an inner diameter of which is greater than that the portion of the inner circumferential surface of the annular body (Figures 1-6).
Regarding claim 8, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 1 as discussed above, and Hibi teaches that the annular body has a protrusion protruding from an inner circumferential surface of the annular body to be fitted into the recess, as discussed in the rejection of claim 1 above (Figure 1).
Regarding claim 9, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 8 as discussed above, and Hibi teaches that the protrusion is provided (at least partially) by calking the stepped portion (Paragraphs 0041 and 0046).
Regarding claim 10, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 9 as discussed above, and Hibi teaches that the recess extends to one distal end of the second shaft (See Figure 1).
Regarding claim 11, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 10 as discussed above, and Hibi teaches that the recess has a slope on which the protrusion is supported (Figure 1 [the mating surface may be interpreted as a slope, given no reference geometry is provided in the claim]).
Regarding claim 12, the modified vehicle steering apparatus of Kubosawa discloses the invention of claim 10 as discussed above, and Hibi teaches that the recess has a stepped portion on which the protrusion is seated (See Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747